Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed April 14, 2022, caused the withdrawal of the rejection of claims 1, 5, 7, 9 and 11 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0001527) in view of Parham et al. (WO 2014/015931) as set forth in the Office action mailed February 3, 2022.
Applicant’s amendment of the claims, filed April 14, 2022, caused the withdrawal of the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0001527) in view of Parham et al. (WO 2014/015931) and Vestweber et al. (US 2004/058911) as set forth in the Office action mailed February 3, 2022.
Applicant’s amendment of the claims, filed April 14, 2022, caused the withdrawal of the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0001527) in view of Parham et al. (WO 2014/015931) and Kai et al. (US 2012/0007070) as set forth in the Office action mailed February 3, 2022.
The prior art fails to teach or make obvious the applicant’s claimed invention of a light emitting layer comprising a light emitting layer, which is composed of two host materials, and a light emitting material. One of the host materials needs to be one of the specific TADF compounds claimed by the applicant. The Office points out that the TADF compounds claimed by the applicant (see STN transcripts) are known in the prior art, but the prior art does not teach or make obvious using these compounds as host materials in light emitting layer. Given the lack of teaching in the prior art claims, 1, 5, 7, and 9-12 (renumbered (1-7) are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759